NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                  Submitted May 9, 2019*
                                   Decided May 13, 2019

                                          Before

                            JOEL M. FLAUM, Circuit Judge

                            DAVID F. HAMILTON, Circuit Judge

                            MICHAEL Y. SCUDDER, Circuit Judge

No. 18-2900

VALIANT GREEN,                                Appeal from the United States District
     Plaintiff-Appellant,                     Court for the Eastern District of Wisconsin.

      v.                                      No. 17-CV-155

DAVID G. BETH, et al.,                        William E. Duffin,
     Defendants-Appellees.                    Magistrate Judge.

                                        ORDER

       While he was a pretrial detainee at the Kenosha County Detention Center,
Valiant Green bit down on a rock in his food and injured his mouth. He sued jail staff
and the county sheriff under 42 U.S.C. § 1983, alleging that they exposed him to
hazardous food and were deliberately indifferent to his resulting injuries. After
dismissing unnamed and unserved defendants from the case, the district court granted
the remaining defendants’ motion for summary judgment because a reasonable jury

      *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 18-2900                                                                          Page 2

could not conclude that the defendants were personally involved in any deprivation of
Green’s rights. We agree with the district court and affirm the judgment.

       We recount the facts and draw reasonable inferences in the light most favorable
to Green. Rosario v. Brawn, 670 F.3d 816, 820 (7th Cir. 2012). Green was eating rice and
beans in the detention center when he bit down on a rock in the food. The rock bent his
front tooth, chipped others, injured his gums, and caused him substantial pain. Green
reported the incident to jail guards, who in turn reported his injuries to nursing staff.
One week later, a nurse examined Green and determined that his gums were not red or
swollen and that his teeth appeared intact. The nurse referred Green to a dentist, who
noticed that two of Green’s teeth were chipped. The dentist offered to extract them, but
Green declined. Ultimately, Green left the detention center, served a two-year prison
term, and was released in 2016.

        When Green found the rock in his food in September 2014, the detention center
had numerous policies and practices to ensure food safety. It purchased only “premium
quality,” triple-washed beans, and it required kitchen staff to wash and inspect the
beans before cooking and serving them. In the cafeteria, a civilian cook stood at the end
of the food-service line and inspected all trays of food for quantity and contaminants.
Additionally, the Kenosha County Division of Health had certified five months earlier
that the detention center was “in compliance” with control measures to prevent
foodborne illness or injury: the center obtained food from approved sources; the food
was in good, safe, unadulterated condition; and the food was secured and protected.
Nonetheless, after his incident, Green learned that multiple other inmates also had
found foreign objects in their food.

        Green sued the sheriff, the kitchen manager, and a sheriff’s lieutenant, along
with unnamed food vendors and nursing staff—all in their official and individual
capacities—for violations of his Fourteenth Amendment rights as a pretrial detainee.
See Smith v. Dart, 803 F.3d 304, 309 (7th Cir. 2015). He alleged that the defendants were
deliberately indifferent and negligent with respect to the maintenance of the center’s
food service and their attention to his medical needs when he was injured. The court
authorized Green to proceed in forma pauperis under 28 U.S.C. § 1915, so he was
entitled to have the U.S. Marshal or other court appointee effect service for him. FED. R.
CIV. P. 4(c)(3); Williams v. Werlinger, 795 F.3d 759, 760 (7th Cir. 2015). The court clerk
issued summonses for David Beth (the sheriff), Dave Lienau (the kitchen manager), and
Brad Heilet (a lieutenant at the jail). No returns of service were filed on the docket; Beth
and Lienau answered the complaint, but Heilet never responded.
No. 18-2900                                                                         Page 3

        During discovery, the district court recruited counsel for Green. Beth and
Lienau then moved for summary judgment. The district court granted their motion,
ruling that Green lacked evidence that would allow a reasonable jury to conclude that
either defendant was personally responsible for the rock in Green’s food or even that
they knew about it or any of the other incidents of contaminated food. And because
Green had not inquired about service upon Heilet or moved for a default judgment
against him, nor had he amended his complaint to identify the “John Doe” nursing staff
or food vendors, the court dismissed those defendants from the case. Green appeals.

       We review de novo the entry of summary judgment. McCann v. Ogle Cty.,
909 F.3d 881, 886 (7th Cir. 2018). The Fourteenth Amendment governs a state’s
obligations to pretrial detainees, and we have recently clarified that the standard of care
expects more of state actors than the Eighth Amendment’s “deliberate indifference”
standard. Miranda v. Cty. of Lake, 900 F.3d 335, 352 (7th Cir. 2018); see also Kingsley v.
Hendrickson, 135 S. Ct. 2466, 2474 (2015). We assess whether a defendant acted
purposefully, knowingly, or recklessly, and if so, whether the challenged conduct was
objectively unreasonable. McCann, 909 F.3d at 886; Miranda, 900 F.3d at 354.

       Green first argues that summary judgment was inappropriate because he raised
genuine disputes of material fact about Beth and Lienau’s conduct. But a defendant can
be liable under § 1983 only when he is personally responsible for the violation of the
plaintiff’s constitutional rights, including when the violation occurs at a defendant’s
direction or with his knowledge or consent. Mitchell v. Kallas, 895 F.3d 492, 498 (7th Cir.
2018). Here, Green cannot point to any evidence that either Beth or Lienau was
personally involved in inflicting or responding to his injury or knew of any safety risk
posed by the jail’s food. And because § 1983 does not permit suits against parties merely
for their supervision of others, the defendants cannot be held liable for the mishap.
Palmer v. Marion Cty., 327 F.3d 588, 594 (7th Cir. 2003).

        The district court also correctly entered judgment on Green’s claims against the
defendants in their official capacities. Green seeks monetary and declaratory relief, but
he may not maintain a damages action under § 1983 against state officials in their
official capacities, Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989), and a
declaratory judgment is appropriate “only when the court’s ruling would have an
impact on the parties,” Cornucopia Inst. v. U.S. Dep’t of Agric., 560 F.3d 673, 676
(7th Cir. 2009). Here, Green has left the detention center. A declaration would not affect
his rights, so his official-capacity claims must be dismissed.
No. 18-2900                                                                       Page 4

       Next, Green argues that the district court erred in dismissing Heilet and the
unnamed nursing staff. As to Heilet, Green does not elaborate why dismissal was
inappropriate; regardless, because of Green’s lack of prosecution even with the
assistance of counsel, the court did not abuse its discretion in dismissing Heilet.
See McMahan v. Deutsche Bank AG, 892 F.3d 926, 931–32 (7th Cir. 2018). Green also
asserts that he provided the names and titles of the unidentified nursing staff in his
deposition. But he (again, with counsel) never sought to amend the complaint to name
them, despite the district court’s extension of the deadline. See Williams v. Rodriguez,
509 F.3d 392, 402 (7th Cir. 2007).

       Finally, Green does not discuss his state-law negligence claims on appeal, so he
has waived any arguments about them. See Smith v. Anderson, 874 F.3d 966, 967 n.1
(7th Cir. 2017).

                                                                             AFFIRMED